Exhibit 10.3

 

LEASE

 

File: BLS

 

1. PARTIES

 

Joseph A. Strazzulla, President, Straly Corporation, 35 Main Street, P.O. Box
5220, Wayland, MA 01778, LESSOR, which expression shall include all heirs,
successors and assigns where context so admits, does hereby lease to: Boston
Life Sciences, Inc.

 

LESSEE, which expression shall include all successors, executors, administrators
and assigns where context so admits and the LESSEE hereby leases the following
described premises: office spaces of approximately 5,250 Sq. Ft. on the first,
second and fourth floors of 85 Main Street, Hopkinton, MA 01748.

 

2. PREMISES together with the right to use in common, with others entitled
thereto, the hallways, and stairways necessary for access to said leased
premises, the lavatories nearest thereto.

 

3. TERM

 

The term of this lease shall be for Three (3) Years, commencing on July 1, 2005
and ending on June 30, 2008, with the option to renew this lease for an
additional Three (3) Years, at new terms and rent, as long as written notice to
extend is given to the LESSOR at least 120 days prior to the expiration date of
this lease.

 

4. RENT

 

The LESSEE shall pay to the LESSOR rent at the rate of 114,000.00 dollars per
year, payable in advance in monthly installments of $9,500.00 for the first
year, 121,200.00 dollars per year for the second year and 126,000.00 dollars per
year for the third year, with the last months rent being paid in advance.

 

5. SECURITY DEPOSIT

 

Upon the execution of this lease, the LESSEE shall pay to the LESSOR the amount
of 10,500.00 dollars, which shall be held as a security deposit for the LESSEE’S
performance as herein provided and refunded to the LESSEE within thirty (30)
days, at the end of this lease, subject to the LESSEE’S satisfactory compliance
with the conditions hereof.

 

6. RENT ADJUSTMENT

 

The LESSEE shall pay to the LESSOR as additional rent Zero (0) percent of any
operating expenses, defined for the purpose of the agreement as Insurance and
Common Area Maintenance, and Zero (0) percent of the Real Estate Taxes levied
against the land and building, of which the leased premises are a part. The
LESSEE shall make payment within thirty (30) days of written notice from the
LESSOR that such operating expenses, or taxes are payable by the LESSEE.



--------------------------------------------------------------------------------

7. UTILITIES

 

The LESSOR shall provide and the LESSEE shall pay for LESSEE’S water and sewer
charges, electricity, heat and air conditioning, for the office spaces on the
second floor, with the cost of said utilities on the first and fourth floors
paid for by the LESSOR, all subject to interruption due to any accident, to the
making of repairs, alterations or improvements, to labor difficulties, to
trouble in obtaining fuel, electricity, service or supplies, from the sources
from which they are usually obtained for said building, or to any cause beyond
the LESSOR’S control.

 

8. USE OF THE PREMISES

 

The premises shall be used for general office use only.

 

9. COMPLIANCE WITH LAWS

 

The LESSEE acknowledges that no trade or occupation shall be conducted in the
leased premises or use made thereof, which will be unlawful, improper, noisy or
offensive, or contrary to any law or any municipal by-law or ordinance in force
in the city or town in which the premises are situated.

 

10. FIRE INSURANCE

 

The LESSEE shall not permit any use of the leased premises which will make
voidable any insurance on the property of which the leased premises are a part,
or on the contents of said property or which shall be contrary to any law or
regulation from time to time established by the New England Fire Insurance
Rating Association, or any similar body succeeding to its powers. The LESSEE
shall, on demand, reimburse the LESSOR and all other tenants, all extra
insurance premiums caused by the LESSEE’S use of the premises.

 

11. MAINTENANCE OF PREMISES

 

The LESSEE agrees to maintain the leased premises in the same condition as they
are at the commencement of the term or as they may be put in during the term of
this lease, reasonable wear and tear, damage by fire and other casualty only
excepted, and whenever necessary, to replace plate glass and other glass
therein, acknowledging that the leased premises are in good order and the glass
whole. The LESSEE shall not permit the leased premises to be overloaded,
damaged, stripped, or defaced, nor suffer any waste. LESSEE shall obtain written
consent of LESSOR before erecting any sign on the premises.

 

12. ALTERATIONS AND ADDITIONS

 

The LESSEE shall not make structural alterations or additions to the leased
premises, but may make non-structural alterations provided the LESSOR consents
thereto in writing, which consent shall not be unreasonably withheld or delayed.
All such allowed alterations shall be at LESSEE’S expense and shall be in
quality at least equal to the present construction. LESSEE

 

- 2 -



--------------------------------------------------------------------------------

shall not permit any mechanics’ liens, or similar liens, to remain upon the
leased premises for labor and material furnished to LESSEE in connection with
work or any character performed or claimed to have been performed at the
direction of LESSEE and shall cause any such lien to be released of record
forthwith without cost to LESSOR. Any alterations or improvements made by the
LESSEE shall become the property of the LESSOR at the termination of occupancy
as provided herein.

 

13. ASSIGNMENT AND SUBLEASING

 

The LESSEE shall not assign or sublet the whole or any part of the leased
premises without LESSOR’S prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding such consent,
LESSEE shall remain liable to LESSOR for the payment of all rent and for the
full performance of the covenants and conditions of this lease.

 

14. SUBORDINATION

 

This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
thereafter, a lien or liens on the property of which the leased premises are a
part and the LESSEE shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
lease to said mortgages, deeds of trust, or other such instruments in the nature
of a mortgage.

 

15. LESSOR’S ACCESS

 

The LESSOR or agents of the LESSOR may, at reasonable times and upon reasonable
advanced notice, enter to view the leased premises and may remove placards and
signs not approved and affixed as herein provided, and make repairs and
alterations as LESSOR should elect to do and may show the leased premises to
others, and at any time within three (3) months before the expiration of the
term, may affix to any suitable part of the leased premises a notice for letting
or selling the leased premises or property of which the leased premises are a
part and keep the same affixed without hindrance or molestation.

 

16. INDEMNIFICATION AND LIABILITY

 

The LESSEE shall save the LESSOR harmless from all loss and damage occasioned by
the use or escape of water or by the bursting of pipes, as well as from any
claim or damage resulting from neglect in not removing snow and ice from the
roof of the building or from the sidewalks bordering upon the premises so
leased, or by any nuisance made or suffered on the leased premises, unless such
loss is caused by the neglect of the LESSOR. The removal of snow and ice from
the sidewalks bordering upon the leased premises shall be the LESSOR’S
responsibility.

 

17. LESSEE’S LIABILITY INSURANCE

 

The LESSEE shall maintain with respect to the leased premises and the property
of which the leased premises are a part, comprehensive public liability
insurance in the amount of 500,000.00 dollars, with property damage insurance in
limits of 80,000.00 dollars, in responsible companies

 

- 3 -



--------------------------------------------------------------------------------

qualified to do business in Massachusetts and in good standing therein, insuring
the LESSOR as well as the LESSEE against injury to persons or damage to property
as provided. The LESSEE shall deposit with the LESSOR certificates for such
insurance at or prior to the commencement of the term, and thereafter within
thirty (30) days prior to the expiration of any such policies. All such
insurance certificates shall provide that such policies shall not be canceled
without at least ten (10) days prior written notice to each assured named
therein. LESSOR agrees to maintain during the term of this lease, comprehensive
public liability insurance in the amount of 1,000,000.00 dollars and property
damage insurance in limits of 100,000.00 dollars.

 

LESSOR and LESSEE mutually waive their respective rights of recovery against
each other for any loss of, or damage to, either parties property, to the extent
that such loss or damage is insured by an insurance policy required to be in
effect at the time of such loss or damage. Each party shall obtain any special
endorsements, if required by its insurer, whereby the insurer waives its right
of subrogation against the other party. The preceding two sentences shall not
apply in those cases where waiver of subrogation would cause either parties’
insurance to be voided or otherwise made uncollectible.

 

18. FIRE CASUALTY AND EMINENT DOMAIN

 

Should a substantial portion of the leased premises, or of the property of which
they are a part, be substantially damaged by fire or other casualty, or be taken
by eminent domain, the LESSOR may elect to terminate this lease. When such fire,
casualty, or taking renders the leased premises substantially unsuitable for
their intended use, a just and proportionate abatement of rent shall be made,
and the LESSEE may elect to terminate this lease if:

 

(a) The LESSOR fails to give written notice within thirty (30) days of intention
to restore the leased premises or

 

(b) The LESSOR fails to restore the leased premises to a condition substantially
suitable for their intended use within ninety (90) days of said fire, casualty,
or taking.

 

The LESSOR reserves, and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damages or injury to the leased premises for any taking by
eminent domain, except for damage to the LESSEE’S fixtures, property, or
equipment.

 

19. DEFAULT

 

In the event that:

 

(a) The LESSEE shall default in the payment of any installment of rent or other
sum herein specified and such default shall continue for ten (10) days after
written notice thereof; or

 

(b) The LESSEE shall default in the observance or performance of any other of
the LESSEE’S covenants, agreements, or obligations thereunder and such default
shall not be corrected within thirty (30) days after written notice thereof; or

 

(c) The LESSEE shall be declared bankrupt or insolvent according to law, or, if
any assignment shall be made of LESSEE’S property for the benefit of creditors,
then the LESSOR shall have

 

- 4 -



--------------------------------------------------------------------------------

the right thereafter, while such default continues, to re-enter and take
complete possession of the leased premises, to declare the term of this lease
ended, and remove the LESSEE’S effects, without prejudice to any remedies which
might be otherwise used for arrears of rent or other default. The LESSEE shall
indemnify the LESSOR against all loss of rent and other payments which the
LESSOR may incur by reason of such termination during the residue of the term,
provided however the LESSOR shall be required to take reasonable steps to
mitigate its loss.

 

If the LESSEE shall default, after reasonable notice thereof, in the observance
or performance of any conditions or covenants on LESSEE’S part to be observed or
performed under or by virtue of any of the provisions in any article of this
lease, the LESSOR, without thereby waiving such default, may remedy such default
for the account and at the expense of the LESSEE. If the LESSOR makes any
expenditures or incurs any obligations for the payment of money in connection
therewith, including but not limited to, reasonable attorney’s fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligations incurred, with interest at the rate of ten (10) percent per annum
and costs, shall be paid to the LESSOR by the LESSEE as additional rent.

 

20. NOTICE

 

Any notice from the LESSOR to the LESSEE relating to the leased premises or the
occupancy thereof, shall be deemed duly served, if left at the leased premises
addressed to the LESSEE, or, if mailed to the leased premises, registered or
certified mail, return receipt requested, postage prepaid, addressed to the
LESSEE. Any notice from the LESSEE to the LESSOR relating to the leased premises
or to the occupancy thereof, shall be deemed duly served if mailed to the LESSOR
by registered or certified mail, return receipt requested, postage prepaid,
addressed to the LESSOR at such address as the LESSOR may from time to time
advise in writing. All rent and notices shall be paid and sent to the LESSOR at:
Post Office Box 5220, Wayland, MA 01778.

 

21. SURRENDER

 

The LESSEE shall at the expiration or other termination of this lease remove all
LESSEE’S goods and effects from the leased premises, (including, without hereby
limiting the generality of the foregoing, all signs and lettering affixed or
painted by the LESSEE, either inside or outside the leased premises). LESSEE
shall deliver to the LESSOR the leased premises and all keys, locks thereto, and
other fixtures connected therewith and all alterations and additions made to or
upon the leased premises, in the same condition as they were at the commencement
of the term, or as they were put in during the term hereof, reasonable wear and
tear and damage by fire or other casualty the only exception.

 

In the event of the LESSEE’S failure to remove any of the LESSEE’S property from
the premises, LESSOR is hereby authorized, without liability to LESSEE for loss
or damage thereto, and at the sole risk of LESSEE, to remove and store any of
the property at LESSEE’S expense, or to retain same under LESSOR’S control or to
sell at public or private sale, with notice, any or all of the property not so
removed and to apply the net proceeds of such sale to the payment of any sum due
thereunder, or with notice to destroy such property.

 

22. OTHER PROVISION     N/A

 

- 5 -



--------------------------------------------------------------------------------

23. PARKING

 

LESSEE and all their employees are required to park their automobiles in an
assigned tenant parking area, if so directed by the LESSOR.

 

24. NO SMOKING OR PETS

 

It is understood and agreed that no smoking and no pets or animals, will be
allowed within the leased premises or within any building of which the leased
premises are a part.

 

IN WITNESS WHEREOF, the LESSOR and LESSEE have hereunto set their hands and
common seals this 9th day of June, in the year 2005.

 

/s/ Joseph A. Strazzulla

--------------------------------------------------------------------------------

 

/s/ Peter G. Savas

--------------------------------------------------------------------------------

LESSOR

  LESSEE

 

- 6 -